SAMPLE FORMAT ONLY/NOT NEGOTIABLE OUR REFERENCEDATE BENEFICIARY: ONE PENN PLAZA LLC C/O VORNADO REALTY TRUST 210 ROUTE 4 EAST PARAMUS, NJ 07652 ATTN: VINCENT HOFFMAN GENTLEMEN/LADIES: FOR ACCOUNT OF: BROADPOINT SECURITIES GROUP, INC. (ADDRESS OF APPLICANT) WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR. AVAILABLE WITH:OURSELVES BY PAYMENT DRAFTS AT SIGHT DRAWN ON THE BANK OF NEW YORK AS INDICATED BELOW TO THE EXTENT OF:USD2,107,490.00 EXPIRY:(ONE YEAR FROM ISSUANCE) PLACE OF EXPIRY:OUR COUNTERS ADDITIONAL DETAILS: WE HEREBY ISSUE IN YOUR FAVOR OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. (THIS “LETTER OF CREDIT”) IN YOUR FAVORFOR ACCOUNT OF BROADPOINT SECURITIES GROUP, INC., UP TO AN AGGREGATE AMOUNT OF U.S.$2,107,490.00 (TWO MILLION ONE HUNDRED SEVEN THOUSAND FOUR HUNDRED NINETY AND 00/), WHICH IS EFFECTIVE IMMEDIATELY AND
